Per Curiam:
The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, upon the ground that the alleged affidavit of Anna Zawadzka attached to the moving papers, upon which the order of arrest was procured, the facts stated in which were essential to the issuance of said order as proof of plaintiff’s cause of action, is a copy of an affidavit purporting to have been made in another action not between the same parties, and the original thereof was not produced or referred to on the apphcation for the order of arrest, nor was the fact in any way disclosed that said copy was one of any original claimed to be on file. Present— Clarke, P. J., Laughlin, Dowhng, Page and Greenbaum, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. ,